[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10463         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      AUGUST 27, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 8:09-cr-00088-SCB-EAJ-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

JIMMIE LEE FORD, JR.,
a.k.a. Hood,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (August 27, 2010)

Before TJOFLAT, EDMONDSON and MARTIN, Circuit Judges.

PER CURIAM:

         A Middle District of Florida jury convicted Jimmie Lee Ford, Jr. on three
counts of distributing at least five grams of crack cocaine, in violation of 21

U.S.C. § 841(a)(1), and the district court sentenced him to prison for 130 months

on each count, the sentences to run concurrently. He now appeals his convictions

raising one issue:

      Whether the district court committed legal error and misled the jury
      as to the Government’s burden of proof when it defined ‘reasonable
      doubt’ subjectively—that is, when it described the proof required in
      terms of what a juror would rely upon in his or her own affairs?

      The district court instructed on reasonable doubt in accordance with the

Eleventh Circuit Pattern Jury Instructions, as follows:

      [A] real doubt, based on your reason and common sense after you’ve
      carefully and impartially considered all the evidence in the case.
      Proof beyond a reasonable doubt is proof so convincing that you
      would be willing to rely and act on it without hesitation in the most
      important of your own affairs. If you are convinced that the
      Defendant has been proved guilty beyond a reasonable doubt, say so.
      If you are not convinced, say so.


11th Cir. Pattern Jury Instructions 3. We have repeatedly approved of this

definition of reasonable doubt. See, e.g., United States v. Hansen, 262 F.3d 1217,

1249-50 (affirming jury instructions that defined reasonable doubt as “proof of

such a convincing character that you would be willing to rely or act upon it

without hestitation in a decision involving the most important of your affairs.”);

United States v. Daniels, 968 F.2d 451, 457-58 (11th Cir. 1993), op. readopted on

                                          2
reh’g, 5 F.3d 495, 496 (11th Cir. 2003) (rejecting a defendant’s argument that the

“willing to act” language in this Circuit’s reasonable doubt instruction

impermissibly lowers the government’s burden of proof); United States v. Clayton,

643 F.2d 1071, 1074-75 (5th Cir. 1981).

      Since this panel is bound by these prior decisions, United States v. Steele,

147 F.3d 1316, 1318 (11th Cir. 1998) (en banc), we are obliged to sustain the

challenged jury instruction and affirm.

      AFFIRMED.




                                          3